Citation Nr: 1613795	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-18 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability as secondary to the left knee disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The appellant had six years of service with the Army National Guard of Rhode Island, from 1969 to 1975.  He had verified active duty for training from November 1969 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for a left knee disability and a right knee disability as secondary to the left knee disability as well as entitlement to a TDIU.

The Board remanded these matters in December 2013 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board includes both a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's current left knee disability is not related to service.

2. Since the left knee disability is not related to service, service connection for a right knee disability as secondary to the left knee is not warranted.

3. The Veteran does not have any service connected disabilities; therefore, the criteria for a TDIU have not been met.




CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for a right knee disability as secondary to the left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

3. The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of letters sent to the Veteran in June and August 2009 that fully addressed all notice elements and were sent prior to the initial RO decision in these matters.  The letter informed the Veteran of the evidence required to substantiate the claims for service connection and a TDIU and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also included information that a disability rating and an effective date for the award of benefits would be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist has also been satisfied; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the RO obtained VA service treatment records and identified private treatment records.  Notably, VA received notice that records from Dr. M.S. and Dr. A.M. are not available.  Per the Board's December 2013 remand order, records from the Veteran's service with the Rhode Island National Guard have been obtained.

A VA examination was not provided for the left knee disability since the competent and credible evidence does not show that any left knee disability may be related to service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, there is no evidence of a chronic left knee disability due to injury during active duty for training or during the Veteran's period of duty with the National Guard.  Further, there is no competent and credible evidence suggesting a relationship between the Veteran's current left knee symptoms and service.  Thus, the Board finds that the low threshold under McLendon has not been met and a VA examination for the left knee is not warranted.  A VA examination of the right knee is not warranted since the claim is based on secondary service connection.  Since service connection for the left knee has not been granted herein, a VA examination addressing the relationship between the right and left knee disabilities is not necessary.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

With respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6 . ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) . Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

The Veteran contends that his current left knee disability is due to injury during his period of active service and re-injury in 1972 while serving with the National Guard.  See Statement, June 25, 2009.  He also believes that his left knee condition caused stress and strain on the right knee, leading to a right knee disability.  Id.; see also Statement, August 27, 2009.

For service connection, the Veteran must have a current disability.  Here, treatment records note a history of arthroscopic surgery on the left knee.  See Treatment Record, Dr. A.S., February 27, 2007.  However, residuals, other than the Veteran's report of left knee pain, are not indicated.  A disability of the right knee other than the Veteran's report of pain is not noted.  VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  "[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  However, given the Veteran's documented injury during service, his history of left knee surgery, and his reports of pain, the Board will presume that he has a left knee disability for the purpose of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Regarding the right knee, since service connection for the left knee is denied herein, and the Veteran has not claimed that his right knee symptoms are directly related to service, the Board need not determine whether a current disability of the right knee is present.

In this case, the medical evidence does not suggest a nexus between the current left knee symptomatology and any injury during service.  Service treatment records show that in January 1970, the Veteran fell and struck his left tibia and knee.  The impression was periosteal injury versus fracture and possibly effusion.  The radiographic report indicated no significant abnormality.  The Veteran was issued a gel cast to wear for two weeks.  No further treatment of the left knee was documented.  In April 1970, the Veteran had a separation examination at which time he completed a report of medical history (RMH) form.  He did not indicate joint or knee symptoms on the RMH and the clinical evaluation of the lower extremities was normal, weighing against a finding of a left knee symptoms or disability at the time of separation from active service.

The RMH completed in March 1975 at separation from service with the National Guard shows the Veteran did not report having left knee symptoms.  The clinical evaluation of the lower extremities was normal, weighing against a finding of a left knee symptoms or disability at separation from National Guard duty.

There are no post service treatment records until many years later.  The earliest post service treatment reported by the Veteran was in 1992.  Available treatment records dated subsequent the Veteran's period of active duty for training and service with the National Guard indicate a history of left knee arthroscopic surgery; however, the records do not indicate any relationship between the left knee surgery and service.  See Treatment Record, Dr. A.S., February 27, 2007.  The Board observes that medical evidence documenting the Veteran's left knee surgery is unavailable.

Based on the foregoing, the Board finds that the medical evidence does not support a finding of a nexus between any current left knee complaints and service.

The Board has also considered the lay evidence of record but finds that it does not support the finding of a nexus between any current left knee complaints, to include residuals from the left knee surgery, and service.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Here, the Veteran submitted lay statements indicating injury to his left knee during basic training in 1970, a fact substantiated by the service treatment records.  The Board has also considered his report of reinjuring the left knee during National Guard training.  Specifically, in a January 2010 statement, the Veteran indicated that he was treated for a left knee injury in 1971 and that as a result of the injury, he was not able to complete training.  The service treatment records do not indicate treatment of the left knee during his period of National Guard service; however, the Veteran is competent to report injuries that occurred during service.  See Barr, 21 Vet. App. 307.

Unfortunately, the Board finds the Veteran's report of having residual left knee symptoms due to in-service injuries, leading to eventual surgery and current residuals, not credible as his assertions are inconsistent with statements made at the time of separation from active duty and separation from the National Guard.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  As noted above, at separation from active service in April 1970 and separation from National Guard duty in March 1975, the Veteran denied having joint or knee symptoms on his RMH and the clinical examination of the lower extremities was normal.  At most, the evidence shows an acute injury in January 1970 and possibly another injury in 1971, per the Veteran's report.  However, statements contemporaneous with the incidents indicate no residuals.  Moreover, the available treatment records dated subsequent to service show complaints related to other joints, but knee symptoms were not reported.  At most, he reported his history of left knee arthroscopic surgery.  See generally, Treatment Records, Dr. A.S.  Thus, statements indicating continuity of symptomatology from the time of injury to present or otherwise relating his in-service injuries to the present left knee disability are not credible.

The Board also points out that the Veteran is not competent to opine as to the etiology of his current left knee disability or the etiology of the symptoms leading to his left knee surgery.  As a layperson without medical expertise, the Veteran is not competent to identify the etiology of the underlying pathology that led to the arthroscopic surgery and/or current left knee symptomatology as the etiology and diagnosis related to such symptoms cannot, in this instance, be readily observed by laypersons.  See Woehlaert, 21 Vet. App. at 462.

Consequently, the Board finds no competent and credible evidence of record to substantiate the claim for service connection for a left knee disability.  Even though the Veteran injured his left knee during service, the records show that at most, the injuries were acute, with no residuals reported at separation from active service or service with the National Guard.  There is no competent and credible evidence suggesting a nexus between in-service injuries and his subsequent left knee surgery or current left knee symptoms.

In summary, the Board finds that service connection for a left knee disability is not warranted.  Since service-connection for the left knee is not warranted, service connection for a right knee disability cannot be granted on a secondary basis.  The Veteran has not alleged service connection for the right knee on a direct basis and the competent and credible evidence does suggest a nexus between the right knee symptomatology and service.

In reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the evidence of record is not at least in equipoise with respect to either claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Service connection for a left knee disability and service connection for a right knee disability secondary to the left knee disability are denied.

III. TDIU

Total disability is considered to exist when the evidence shows the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  In this case, the record reflects that the Veteran does not have any service connected disabilities.  Therefore, entitlement to a TDIU must be denied.  The doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.











(Continued next page)

ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability as secondary to the left knee disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


